United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1346
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Jose Ricardo Rivera-Navas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                             Submitted: October 2, 2014
                              Filed: October 10, 2014
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Jose Ricardo Rivera-Navas appeals from the judgment of the District Court1
entered upon a jury verdict finding Rivera guilty of conspiring to distribute more than

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
500 grams of a substance containing methamphetamine, 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), 846. The District Court imposed a sentence of 260 months in prison,
5 years of supervised release, and a $40,000 fine. In a brief filed under Anders v.
California, 386 U.S. 738 (1967), Rivera’s counsel challenges the reasonableness of
the sentence.

       The record shows that the District Court considered the relevant sentencing
factors under 18 U.S.C. § 3553(a), after overruling Rivera’s objections to the
presentence report’s calculations, and we conclude that Rivera’s within-Guidelines-
range sentence was not unreasonable. See United States v. Wanna, 744 F.3d 584, 589
(8th Cir.), cert. denied, No. 13-10495, 2014 WL 2616197 (U.S. Oct. 6, 2014). We
have found no non-frivolous issues for review, see Penson v. Ohio, 488 U.S. 75, 80
(1988), and we affirm.

       As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
Judge Colloton would grant counsel’s motion to withdraw. See United States v.
Eredia, No. 13-3538, slip op. at 2–3 (8th Cir. Oct. 2, 2014) (Colloton, J., concurring
in part and dissenting in part).
                        ______________________________




                                         -2-